—In an action to recover payment for legal services rendered, the defendant Peter Nieves appeals from an order of the Supreme Court, Nassau County (Adams, J.), entered January 18, 1996, which denied his motion to vacate a judgment entered upon his default in answering the complaint.
Ordered that the order is affirmed, with costs.
In order to show that relief from a default judgment is warranted, the moving party must offer an affidavit of merit in addition to a reasonable excuse for the default (see, Fidelity & Deposit Co. v Andersen & Co., 60 NY2d 693, 695). The appellant failed to offer a reasonable excuse or sufficient evidence of the merits of his defense. Therefore, the Supreme Court did not improvidently exercise its discretion by denying his motion (see, Fidelity & Deposit Co. v Andersen & Co., supra; see also, Barasch v Micucci, 49 NY2d 594, 598). Miller, J. P., Ritter, Sullivan, Friedmann and Krausman, JJ., concur.